PER CURIAM.
Michael Darnell Williams, an inmate in the Florida correctional system, appeals an order by which the trial court denied his petition for a writ of mandamus. The trial court apparently relied upon section 95.11(8), Florida Statutes (1995), in denying the petition. But we recently held that section violative of the constitutional doctrine of separation of powers as applied to an action seeking issuance of an extraordinary writ. See Van Meter v. Singletary, 682 So.2d 1162 (Fla. 1st DCA 1996).
Accordingly, we reverse the order under review and remand this case to the trial court for further consideration of the petition.
ALLEN and MICKLE, JJ., concur.
MINER, J., specially concurs with written opinion.